Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rondon-Berrio (Urea for treatment of Hyponatremia, Clinical Journal of the American Society of Nephrology, p.1627, 2018) fails to make prima facie obvious a powder composition comprising urea that also contains maltodextrin and calcium silicate. Further, the teachings of Strozier (US20150351443), Cannalonga (USP 3947596), Decaux (Actual Therapeutic Indication of an Old Drug: Urea for Treatment of Severely Symptomatic and Mild Chronic Hyponatremia Related to SIADH, Clin. Med. September, 3, p.1043, 2014) and Hirai (US20100226994), as a whole, do not provide the motivation to modify the powder composition as taught by Rondon-Berrio to contain 4-15 wt% maltodextrin and 2-10 wt% calcium silicate, wherein the calcium silicate has a particle size in the range of 3 to 7 microns and less than 10% of the particles by weight have a diameter less than 3 microns or greater than 7 microns and have 60-80 wt% of urea, wherein the powder composition is provided in a method for treating of Hyponatremia. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to .”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626